UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: January 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Nexen, Inc., 7.35% 3.8% Viacom, Inc., 6.85% 2.8% DPL Capital Trust II, 8.125%, ING Groep NV, 7.05% 2.7% 09-01-31 3.6% PFGI Capital Corp., 7.75% 2.5% MetLife, Inc., 6.50%, Ser B 3.5% PPL Energy Supply, LLC, 7.00% 2.3% Interstate Power & Light Co., 8.375%, Ser B 2.9% BGE Capital Trust II, 6.20% 2.2% FPC Capital I, 7.10%, Ser A 2.1% Industry distribution 1 Electric utilities 20% Consumer finance 3% Diversified financial services 10% Movies & entertainment 3% Investment banking & brokerage 8% Real estate management & development 3% Multi-line insurance 8% Regional banks 3% Multi-utilities 7% Agricultural products 2% Diversified banks 6% Automobile manufacturers 2% Gas utilities 6% Life & health insurance 2% Oil & gas exploration & production 4% All others 6% Wireless telecommunication services 4% Broadcasting & cable TV 3% 1 As a percentage of the Funds total investments on January 31, 2008. Preferred Income Fund II | Semiannual Report 6 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 1-31-08 (unaudited) This schedule is divided into five main categories: bonds, capital preferred securities, preferred stocks, purchased options and U.S. government and agencies securities. Bonds, capital preferred securities and preferred stocks are further broken down by industry group. U.S. government and agencies securities, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 4.32% (Cost $20,269,300) Electric Utilities 2.10% Black Hills Corp., Note 6.500% 05-15-13 BBB $5,000 5,199,605 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,608,960 Gas Utilities 2.22% Southern Union Co., Jr Sub Note, Ser A 7.200 11-01-66 BB 10,550 10,377,275 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 15.29% (Cost $69,393,727) Asset Management & Custody Banks 1.04% BNY Capital, Ser B 7.970% 12-31-26 A $4,700 4,868,589 Diversified Banks 0.84% Lloyds TSB Bank Plc (United Kingdom) (F) 6.900 11-29-49 A+ 4,000 3,910,000 Electric Utilities 5.50% DPL Capital Trust II 8.125 09-01-31 BB+ 22,150 25,710,834 Gas Utilities 4.75% KN Capital Trust I 8.560 04-15-27 B 14,000 12,740,000 KN Capital Trust III 7.630 04-15-28 B 10,673 9,453,759 Multi-Utilities 3.16% Dominion Resources Capital Trust I 7.830 12-01-27 BB+ 8,450 8,866,703 Dominion Resources Capital III 8.400 01-15-31 BB+ 5,000 5,921,155 See notes to financial statements Semiannual Report | Preferred Income Fund II 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 130.93% (Cost $640,503,887) Agricultural Products 3.22% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 15,035,008 Automobile Manufacturers 2.38% General Motors Corp., 7.25%, Ser 04-15-41 B 77,900 1,351,565 General Motors Corp., 7.25%, Ser 07-15-41 B 50,500 894,860 General Motors Corp., 7.25%, Ser 02-15-52 B 442,300 7,532,369 General Motors Corp., 7.375%, Ser 10-01-51 B 73,125 1,319,906 Broadcasting & Cable TV 4.64% CBS Corp., 6.75% BBB 127,800 3,012,246 Comcast Corp., 6.625% BBB+ 118,500 2,742,090 Comcast Corp., 7.00% BBB+ 40,000 968,000 Comcast Corp., 7.00%, Ser B BBB+ 615,201 14,937,080 Consumer Finance 4.31% HSBC Finance Corp., 6.00% AA 72,200 1,713,306 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 143,200 3,327,968 HSBC Finance Corp., 6.875% AA 349,100 8,518,040 SLM Corp., 6.00% BBB+ 196,800 3,733,296 SLM Corp., 6.97%, Ser A BB 64,000 2,867,840 Diversified Banks 8.90% BAC Capital Trust II, 7.00% A+ 22,400 553,728 BAC Capital Trust IV, 5.875% A+ 51,150 1,133,484 Barclays Bank Plc, 7.10%, Ser 3 (United Kingdom) (F) A+ 100,000 2,527,000 Fleet Capital Trust VIII, 7.20% A+ 344,700 8,614,053 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) (F) A 254,600 6,084,940 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,135,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 450,500 10,001,100 Royal Bank of Scotland Group Plc, 7.25%, Ser T (United Kingdom) (F) A 26,000 663,000 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) (F) A+ 225,000 5,316,750 See notes to financial statements Preferred Income Fund II | Semiannual Report 8 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Banks (continued) USB Capital VIII, 6.35%, Ser 1 A+ 83,000 $2,012,750 Wells Fargo Capital Trust IV, 7.00% AA 140,800 3,528,448 Diversified Financial Services 15.10% ABN AMRO Capital Funding Trust V, 5.90% A 403,600 8,931,668 ABN AMRO Capital Funding Trust VII, 6.08% A 365,000 8,311,050 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 140,000 3,295,600 Citigroup Capital VII, 7.125% A 364,200 9,050,370 Citigroup Capital VIII, 6.95% A 611,000 14,743,430 DB Capital Funding VIII, 6.375% A+ 414,700 9,940,359 DB Capital Funding X, 7.35% A+ 40,000 1,040,000 DB Capital Trust II, 6.55% A+ 357,500 8,744,450 JPMorgan Chase Capital X, 7.00%, Ser J A 259,000 6,513,850 Electric Utilities 23.12% Duquesne Light Co., 6.50% BB 98,450 5,088,634 Entergy Mississippi, Inc., 7.25% A 109,000 2,752,250 FPC Capital I, 7.10%, Ser A BBB 618,003 15,474,795 FPL Group Capital Trust I, 5.875% BBB+ 441,800 10,581,110 FPL Group Capital, Inc., 7.45%, Ser E BBB+ 60,000 1,566,000 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,776,195 HECO Capital Trust III, 6.50% BB+ 130,000 3,055,000 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 20,825,000 NSTAR Electric Co., 4.78% A 15,143 1,241,726 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,128,125 PPL Energy Supply, LLC, 7.00% BBB 638,570 16,302,692 Southern California Edison Co., 6.00%, Ser C BBB 20,000 1,946,876 Virginia Power Capital Trust, 7.375% BBB 339,019 8,560,230 Westar Energy, Inc., 6.10% AAA 100,000 2,554,000 Xcel Energy, Inc., 7.60% BBB 480,000 12,168,000 Gas Utilities 2.09% Southern Union Co., 7.55% BB 129,500 3,256,925 Southwest Gas Capital II, 7.70% BB 258,500 6,509,030 Integrated Telecommunication Services 0.23% AT&T, Inc., 6.375% A 43,100 1,074,914 See notes to financial statements Semiannual Report | Preferred Income Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage 13.00% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 264,400 11,633,600 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A 177,000 4,106,400 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A 46,600 1,068,072 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 145,200 6,258,120 Merrill Lynch Preferred Capital Trust III, 7.00% A 360,400 8,837,008 Merrill Lynch Preferred Capital Trust IV, 7.12% A 172,200 4,261,950 Merrill Lynch Preferred Capital Trust V, 7.28% A 275,000 6,831,000 Morgan Stanley Capital Trust III, 6.25% A 268,779 6,101,283 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,268,250 Morgan Stanley Capital Trust V, 5.75% A1 311,500 6,581,995 Morgan Stanley Capital Trust VI, 6.60% A 160,000 3,800,000 Life & Health Insurance 3.51% Phoenix Cos., Inc. (The), 7.45% BBB 236,200 5,550,700 PLC Capital Trust IV, 7.25% BBB+ 350,475 8,485,000 Prudential Plc, 6.50% (United Kingdom) (F) A 95,807 2,342,481 Movies & Entertainment 4.32% Viacom, Inc., 6.85% BBB 834,245 20,188,729 Multi-Line Insurance 11.82% Aegon NV, 6.375% (Netherlands) (F) A 355,000 8,459,650 ING Groep NV, 7.05% (Netherlands) (F) A 780,700 19,259,869 ING Groep NV, 7.375% (Netherlands) (F) A 88,000 2,256,320 MetLife, Inc., 6.50%, Ser B BBB 1,029,550 25,265,157 Multi-Utilities 8.29% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 39,870 4,094,151 BGE Capital Trust II, 6.20% BBB 672,200 15,756,368 DTE Energy Trust I, 7.80% BB+ 315,000 7,909,650 PNM Resources, Inc., 6.75%, Conv BB+ 240,700 8,879,423 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 608,300 South Carolina Electric & Gas Co., 6.52% Baa1 15,000 1,489,688 See notes to financial statements Preferred Income Fund II | Semiannual Report 10 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Oil & Gas Exploration & Production 6.92% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,850 1,453,181 Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,297,178 Nexen, Inc., 7.35% (Canada) (F) BB+ 1,096,100 27,566,915 Real Estate Management & Development 4.96% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,409,000 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,443,940 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 9,972,186 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 679,200 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,692,855 Regional Banks 5.34% PFGI Capital Corp., 7.75% A 686,000 17,685,972 Wachovia Corp., 8.00% A 275,000 7,251,750 Reinsurance 0.18% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB+ 40,000 844,000 Specialized Finance 1.20% CIT Group, Inc., 6.35%, Ser A BBB+ 100,000 2,164,000 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) (F) BB+ 136,313 3,459,624 Thrifts & Mortgage Finance 0.69% Sovereign Capital Trust V, 7.75% BB+ 137 3,221,400 Wireless Telecommunication Services 6.71% Telephone & Data Systems, Inc., 6.625% BB+ 155,000 3,100,000 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 666,834 14,737,031 United States Cellular Corp., 7.50% BB+ 559,243 13,522,498 Number of Exercise Expiration Issuer contracts price date Value Purchased options 0.01% (Cost $305,657) Options  Puts 0.01% iShares S&P SmallCap 600 Index Fund 1,902 $88 March 08 66,570 See notes to financial statements Semiannual Report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 3.62% (Cost $16,900,000) Government U.S. Agency 3.62% Federal Home Loan Bank, Discount Note 2.950% (Y) 02-01-08 AAA $16,900 $16,900,000 Total investments (Cost $747,372,571) 154.17% Other assets and liabilities, net 0.20% Fund preferred shares, at liquidation value (54.37%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $15,035,008 or 3.22% of the net assets applicable to common shareholders as of January 31, 2008. (Y) Represents current yield as of January 31, 2008. See notes to financial statements Preferred Income Fund II | Semiannual Report 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $747,372,571) $720,373,450 Cash 63,934 Cash collateral at broker for future contracts (Note 2) 1,080,000 Dividends and interest receivable 3,468,383 Receivable from affiliates 133,375 Total assets Liabilities Payable for investments purchased 121,275 Unrealized depreciation of swap contracts (Note 2) 2,681,161 Payable for futures variation margin (Note 2) 646,875 Payable to affiliates Management fees 11,799 Other 71,308 Other payables and accrued expenses 200,606 Total liabilities Auction Preferred Shares (APS) Series M, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,032 shares issued, liquidation preference of $25,000 per share APS Series T, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,032 shares issued, liquidation preference of $25,000 per share APS Series W, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,032 shares issued, liquidation preference of $25,000 per share APS Series TH, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,032 shares issued, liquidation preference of $25,000 per share APS Series F, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,032 shares issued, liquidation preference of $25,000 per share See notes to financial statements Semiannual Report | Preferred Income Fund II 13 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 1-31-08 (unaudited) (continued) Net assets Common shares capital paid-in $500,135,205 Accumulated net realized gain on investments, financial futures contracts and swap contracts 3,805,715 Net unrealized depreciation of investments, financial futures contracts and swap contracts (33,527,534) Accumulated distributions in excess of net investment income (3,158,418) Net assets applicable to common shares Net asset value per common share Based on 21,125,906 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $22.12 See notes to financial statements Preferred Income Fund II | Semiannual Report 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 1-31-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $7,512) $22,063,440 Interest 3,853,501 Total investment income Expenses Investment management fees (Note 3) 2,694,882 Accounting and legal services fees (Note 3) 43,636 APS auction fees 337,125 Custodian fees 79,333 Professional fees 33,879 Printing fees 21,781 Transfer agent fees 19,585 Trustees fees 10,094 Registration and filing fees 5,722 Miscellaneous 8,657 Total expenses Less expense reductions (Note 3) (657,748) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 2,041,286 Financial futures contracts (2,785,647) Swap contracts 972,272 Change in net unrealized appreciation (depreciation) of Investments (8,915,035) Financial futures contracts (4,018,716) Swap contracts (4,386,298) Net realized and unrealized loss Distributions to APS Distributions to APS Series M (1,350,474) Distributions to APS Series T (1,351,689) Distributions to APS Series W (1,332,745) Distributions to APS Series TH (1,347,207) Distributions to APS Series F (1,331,555) Decrease in net assets from operations 1 Semiannual period from 8-1-07 to 1-31-08. See notes to financial statements Semiannual Report | Preferred Income Fund II 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 7-31-07 1-31-08 1 Increase (decrease) in net assets From operations Net investment income $47,199,624 $23,319,995 Net realized gain 7,403,042 227,911 Change in net unrealized appreciation (depreciation) (12,431,200) (17,320,049) Distributions to APS (12,832,571) (6,713,670) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (39,230,662) (19,647,093) From net realized gain (9,144,275) (122,530) From Fund share transactions (Note 4)  Total decrease Net assets Beginning of period 504,924,722 487,510,404 End of period 2 1 Semiannual period from 8-1-07 to 1-31-08. Unaudited. 2 Includes accumulated distributions in excess net investment income of $117,650 and $3,158,418, respectively. See notes to financial statements Preferred Income Fund II | Semiannual Report 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-03 7-31-04 1 7-31-05 1 7-31-06 7-31-07 1-31-08 3 Per share operating performance Net asset value, beginning of period 4 Net investment income 5 1.30 2.31 2.33 2.33 2.24 1.11 Net realized and unrealized gain (loss) on investments 1.55 (0.17) 1.16 (1.71) (0.24) (0.81) Distributions to APS (0.08) (0.14) (0.30) (0.50) (0.61) (0.32) Total from investment operations Less distributions to common shareholders From net investment income (1.26) (2.16) (2.01) (1.86) (1.86) (0.93) From net realized gain  (0.22)  (0.30) (0.43) (0.01) Capital charges Offering costs related to common shares (0.03)      Offering costs and underwriting discounts related to APS (0.14)           Net asset value, end of period Per share market value, end of period Total return at NAV 6,7 (%) 9 9 8 Total return at market value 6,7 (%) 8 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $531 $523 $548 $505 $488 $467 Ratio of net expenses to average net assets 11 (%) 1.01 12 1.07 1.09 1.06 1.05 1.12 12 Ratio of gross expenses to average net assets 13 (%) 1.28 12 1.37 1.38 1.36 1.34 1.41 12 Ratio of net investment income to average net assets 14 (%) 7.84 12 9.11 9.08 9.47 9.18 10.07 12 Portfolio turnover (%) 147 8 14 15 15 19 7 8 Senior securities Total value of APS outstanding (in millions) $254 $254 $254 $254 $254 $254 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 $25 $25 Asset coverage per unit 15 $78,821 $75,218 $78,290 $74,047 $72,354 $70,642 See notes to financial statements Semiannual Report | Preferred Income Fund II 17 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Inception period from 11-29-02 to 7-31-03. 3 Semiannual period from 8-1-07 to 1-31-08. Unaudited. 4 Reflects the deduction of a $1.125 per share sales load. 5 Based on the average of the shares outstanding. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Not annualized. 9 Unaudited. 10 Assumes dividend reinvestment and a purchase at the offering price of $25.00 per share on the inception date and a sale at the current market price on the last day of the period. 11 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.74%, 0.73%, 0.74%, 0.71%, 0.70% and 0.72% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.94%, 0.93%, 0.94%, 0.91%, 0.90% and 0.91% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 5.71%, 6.17%, 6.18%, 6.36%, 6.15% and 6.49% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 15 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Preferred Income Fund II | Semiannual Report 18 Notes to financial statements (unaudited) Note 1 Organization John Hancock Preferred Income Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
